Citation Nr: 0526665	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  99-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbar spine herniated disc with diskectomy 
and degenerative joint disease, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected left lower extremity radiculopathy 
associated with lumbar spine herniated disc with diskectomy 
and degenerative joint disease, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected right lower extremity radiculopathy 
associated with lumbar spine herniated disc with diskectomy 
and degenerative joint disease, currently evaluated as 10 
percent disabling.

4.  Entitlement to an effective date earlier than April 15, 
2004, for the award of separate disability evaluations for 
left and right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and R. F.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision in 
which the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA) confirmed and continued 
the 40 percent rating that was in effect for the veteran's 
service-connected low back disability, characterized as 
herniated nucleus pulposus, L4-5, postoperative, with mild 
hyperesthesia, right calf.  The veteran indicated 
disagreement with that decision and, after being issued a 
statement of the case, perfected his appeal of that claim by 
submitting a substantive appeal in February 1997.  In a May 
2005 rating decision pertaining to issues that are not before 
the Board, the RO characterized the veteran's service-
connected low back disability as lumbar spine herniated disc 
with diskectomy and degenerative joint disease.

In February 2002, the Board sought additional development of 
this claim, by memorandum, and in November 2003 requested 
such development by means of a remand decision.  In a May 
2004 rating decision, the RO again confirmed and continued 
the 40 percent rating in effect for the veteran's low back 
disability, and assigned separate disability ratings for 
radiculopathy of the lower extremities, each of which was 
rated as 10 percent disabling as of April 15, 2004.  The 
veteran subsequently indicated disagreement with the 
assignment of that effective date, perfecting his appeal of 
that issue by submitting a substantive appeal in December 
2004.

Personal hearings were held, by means of video 
teleconferencing, in November 2001 and June 2005 before the 
undersigned Acting Veterans Law Judge.  Transcripts of those 
hearings are associated with the veteran's claims file.

At the June 2005 personal hearing, the Board noted that the 
veteran had raised claims for an earlier effective date for 
the award of a total disability rating based on 
unemployability due to service-connected disorders (TDIU), 
and for revision of an August 1997 decision denying TDIU 
based on clear and unmistakably error.  The Board now refers 
these claims to the RO for appropriate action.  

The Board also noted that the veteran had initiated, but not 
yet perfected, an appeal with regard to a claim for a higher 
initial evaluation for post-traumatic stress disorder.  That 
claim is thus not now before the Board for appellate review.  

The claims that are on appeal are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


REMAND

A review of the claims file reflects that additional action 
is necessary before the Board can adjudicate the claims on 
appeal.  

The veteran is seeking increased evaluations for a lumbar 
spine disability and for secondary radiculopathy of each 
lower extremity.  The diagnostic criteria under which an 
evaluation greater than 40 percent for a low back disability 
can be assigned require the manifestation of neurologic 
impairment, such as would be exemplified by lower extremity 
radiculopathy.  Inasmuch as service connection has already 
been assigned for lower extremity radiculopathy, additional 
compensation for the service-connected low back disability 
can be awarded only upon a showing of neurologic involvement 
distinct from what has been classified as lower extremity 
radiculopathy.  See 38 C.F.R. § 4.14 (2004).

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim and notify the claimant and the 
claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  In 
this case, VA has not yet satisfied its duties to assist the 
veteran in the development of his claims.  Therefore, any 
decision to proceed in adjudicating these claims would 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The VCAA provides that VA must afford a claimant a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, the RO afforded the veteran a VA 
examination in the past.  However, the report of that 
examination is insufficient to evaluate the disabilities at 
issue in this remand.  To date, no medical professional has 
identified the potential manifestation of any lumbar spine 
neurologic involvement separate and distinct from the lower 
extremity radiculopathy for which service connection has been 
established.  Moreover, no medical professional has addressed 
the nature and severity of the veteran's lower extremity 
radiculopathy.  Such action should be taken on remand.  

Moreover, with regard to the veteran's claim of entitlement 
to an effective date prior to April 15, 2004, for the award 
of separate disability ratings for radiculopathy of the lower 
extremities, the RO assigned this date based on the report of 
a VA examination conducted on April 15, 2004, which indicates 
related involvement of radiculopathy of each lower extremity.  
However, clinical evidence of record shows persistent 
complaints by the veteran of lower extremity problems prior 
to April 15, 2004, but no comments regarding whether such 
complaints resulted from the service-connected low back 
disability and represented initial manifestations of the 
radiculopathy identified on April 15, 2004.  The Board is of 
the opinion that the examiner who conducts the aforementioned 
examination should review the medical evidence for the 
purpose of determining whether the lower extremity impairment 
specifically characterized by the RO as radiculopathy 
manifested prior to the effective date assigned.  

This case is REMANDED for the following action:

1.  AMC should afford the veteran a VA 
neurological examination.  AMC should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should: 

	a) indicate whether the veteran's 
lumbar spine disability is productive of 
any neurologic manifestations separate 
and distinct from his lower extremity 
radiculopathy, including, but not limited 
to, bladder or bowel impairment;   

	b) considering all symptoms of the 
veteran's lumbar spine disability other 
than lower extremity radiculopathy, 
indicate whether that disability produces 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurologic 
findings appropriate to the site of the 
diseased disc and whether it results in 
little intermittent relief;

	c) based on a review of the relevant 
medical records and the history furnished 
by the veteran on examination, note 
whether the veteran's lumbar spine 
disability is manifested by 
incapacitating episodes having a total 
duration of at least six weeks during the 
previous 12-month period;

	d) note whether the disabilities 
specifically characterized as 
radiculopathy of the lower extremities 
are productive of mild, moderate, 
moderately severe, or severe incomplete 
paralysis, or complete paralysis, where 
the foot dangles and drops, there is no 
active movement possible of the muscles 
below the knee, and flexion of the knee 
is weakened or lost;

	e) indicate whether there is either 
unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable 
ankylosis of the entire spine;

	f) based on a review of the medical 
evidence dated prior to April 15, 2004, 
opine whether it is at least as likely as 
not that the veteran's service-connected 
lower extremity radiculopathy, as a 
product of his service-connected low back 
disability, manifested prior to April 15, 
2004 and, if so, identify the earliest 
date that this radiculopathy as a 
separate and distinct disability 
manifested; and   

	g) provide detailed rationale, 
with specific references to the 
record, for all opinions.

2.  Thereafter, AMC should readjudicate 
the veteran's claims based on all of the 
evidence of record.  If AMC denies any 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                  
_________________________________________________
	L. J. N. DRIEVER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


